

EXHIBIT 10.5
ITT Annual Incentive Plan For Executive Officers
(amended and restated as of May 16, 2016)
1.    Purpose
The purpose of this ITT Annual Incentive Plan for Executive Officers (the
“Incentive Plan”) is to provide incentive compensation in the form of a cash
award to executive officers of ITT Inc. (the “Company”) for achieving specific
pre-established performance objectives and to continue to motivate participating
executive officers to achieve their business goals, while tying a portion of
their compensation to measures affecting shareholder value. The Incentive Plan
seeks to enable the Company to continue to be competitive in its ability to
attract and retain executive officers of the highest caliber.
It is intended that compensation payable under the Incentive Plan will qualify
as “performance-based compensation,” within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”) and regulations
promulgated thereunder, if such qualification is desired.
2.    Plan Administration
The Compensation and Personnel Committee (the “Committee”) of the Board of
Directors (the “Board”) of the Company, as constituted by the Board from time to
time, shall be comprised completely of “outside directors” as defined under
Section 162(m) of the Code.
The Committee shall have full power and authority to administer, construe and
interpret the provisions of the Incentive Plan and to adopt and amend
administrative rules and regulations, agreements, guidelines and instruments for
the administration of the Incentive Plan and for the conduct of its business as
the Committee considers appropriate.
Except with respect to matters which under Section 162(m) of the Code are
required to be determined in the sole and absolute discretion of the Committee,
the Committee shall have full power, to the extent permitted by law, to delegate
its authority to any officer or employee of the Company or its subsidiaries to
administer and interpret the procedural aspects of the Incentive Plan, subject
to the terms of the Incentive Plan, including adopting and enforcing rules to
decide procedural and administrative issues.
The Committee may rely on opinions, reports or statements of officers or
employees of the Company and of counsel to the Company (inside or retained
counsel), public accountants and other professional or expert persons.
The Board reserves the right to amend or terminate the Incentive Plan in whole
or in part at any time; provided, however, that except as necessary to maintain
an outstanding incentive award’s qualification as performance-based compensation
under Section 162(m) of the Code (“Performance-Based Compensation”), no
amendments shall adversely affect or impair the rights of any participant that
have previously accrued hereunder, without the written consent of the
participant. Unless otherwise prohibited by applicable law, any amendment
required to cause an incentive award to qualify as Performance-Based
Compensation may be made by the Committee. No amendment to the Incentive Plan
may be made to alter the class of individuals who are eligible to participate in
the Incentive Plan, the performance criteria specified in Section 4 hereof or
the maximum incentive award


        

--------------------------------------------------------------------------------

2


payable to any participant without shareholder approval unless shareholder
approval of the amendment is not required in order for incentive awards paid to
participants to constitute Performance-Based Compensation.
No member of the Committee shall be liable for any action taken or omitted to be
taken or for any determination made by him or her in good faith with respect to
the Incentive Plan, and the Company shall indemnify and hold harmless each
member of the Committee against any cost or expense (including counsel fees) or
liability (including any sum paid in settlement of a claim with the approval of
the Committee) arising out of any act or omission in connection with the
administration or interpretation of the Incentive Plan, unless arising out of
such person’s own fraud or bad faith.
3.    Eligible Executives
Executive officers of the Company and its subsidiaries, as defined by the
Securities Exchange Act of 1934, Rule 3b-7, as that definition may be amended
from time to time, shall be eligible to participate in the Incentive Plan. The
Committee shall select from all eligible executive officers those to whom
incentive awards shall be granted under the Incentive Plan.
4.    Plan Year, Performance Periods, Performance Measures and Performance
Targets
Each fiscal year of the Incentive Plan (the “Plan Year”) shall begin on January
1 and end on December 31. The performance period (the “Performance Period”) with
respect to which incentive awards may be payable under the Incentive Plan shall
be the Plan Year unless the Committee designates one or more different
Performance Periods.
The Committee shall establish the performance measures (the “Performance
Measures”) to be used, which may include one or more of the following criteria:
(i) consolidated earnings before or after taxes (including earnings before
interest, taxes, depreciation and amortization); (ii) net income; (iii)
operating income; (iv) earnings per share; (v) book value per share; (vi) return
on shareholders’ equity; (vii) expense management; (viii) return on investment;
(ix) improvements in capital structure; (x) profitability of an identifiable
business unit or product; (xi) profit margins; (xii) stock price; (xiii) market
share; (xiv) revenues or sales (including organic revenue); (xv) costs; (xvi)
cash flow; (xvii) working capital; (xviii) return on assets; (xix) total
shareholder return; (xx) return on invested or total capital; and (xxi) economic
value added.
In addition, to the extent consistent with Section 162(m) of the Code,
Performance Measures may be based upon other objectives such as negotiating
transactions or sales, implementation of Company policy, development of
long-term business goals or strategic plans, negotiation of significant
corporate transactions, meeting specified market penetration goals, productivity
measures, geographic business expansion goals, cost targets, customer
satisfaction or employee satisfaction goals, goals relating to merger synergies,
management of employment practices and employee benefits, or supervision of
litigation and information technology, and goals relating to acquisitions or
divestitures of subsidiaries and/or other affiliates or joint ventures; provided
however, that the measurement of any such Performance Measures must be
objectively determinable.
All Performance Measures shall be objectively determinable and, to the extent
they are expressed in standard accounting terms, shall be according to generally
accepted accounting principles as in existence on the date on which the
applicable Performance Period is established and without regard to any changes
in such principles after such date (unless the modification of a Performance
Measure to take into account such a change is pre-established in writing at the
time the Performance




--------------------------------------------------------------------------------

3


Measures are established in writing by the Committee and/or the modification
would not affect the ability of the incentive award to qualify as
Performance-Based Compensation).
Notwithstanding the foregoing, incentive awards that are not intended to qualify
as Performance-Based Compensation may be based on the Performance Measures
described above or such other measures as the Committee may determine.
The Committee shall establish the performance targets (the “Performance
Targets”) to be achieved, which shall be based on one or more Performance
Measures relating to the Company as a whole or to the specific businesses of the
Company, subsidiaries, operating groups, or operating units, as determined by
the Committee. Performance Targets may be established on such terms as the
Committee may determine, in its discretion, including in absolute terms, as a
goal relative to performance in prior periods, or as a goal compared to the
performance of one or more comparable companies or an index covering multiple
companies. The Committee also shall establish with respect to each incentive
award an objective formula to be used in calculating the amount of incentive
award each participant shall be eligible to receive. There may be a sliding
scale of payment dependent upon the percentage levels of achievement of
Performance Targets.
The Performance Measures and Performance Targets, which may be different with
respect to each participant and each Performance Period, must be set forth in
writing by the Committee within the first ninety (90) days of the applicable
Performance Period or, if sooner, prior to the time when 25 percent of the
relevant Performance Period has elapsed.
5.    Certification of Performance Targets and Calculation of Incentive Awards
After the end of each Performance Period, and prior to the payment for such
Performance Period, the Committee must certify in writing the degree to which
the Performance Targets for the Performance Period were achieved, including the
specific target objective or objectives and the satisfaction of any other
material terms of the incentive award. The Committee shall calculate the amount
of each participant’s incentive award for such Performance Period based upon the
Performance Measures and Performance Targets for such participant. In
establishing Performance Targets and Performance Measures and in calculating the
degree of achievement thereof, the Committee may ignore extraordinary items,
property transactions, changes in accounting standards and losses or gains
arising from discontinued operations. The Committee shall have no authority or
discretion to increase the amount of any participant’s incentive award as so
determined to the extent such incentive award is intended to qualify as
Performance-Based Compensation, but it may reduce the amount or totally
eliminate any such incentive award if it determines in its absolute and sole
discretion that such action is appropriate in order to reflect the participant’s
performance or unanticipated factors during the Performance Period. The
Committee shall have the authority to increase or decrease the amount of an
incentive award to the extent the incentive award is not intended to qualify as
Performance-Based Compensation.
The maximum payment that may be made with respect to incentive awards under the
Incentive Plan to any participant in any one calendar year shall be $8,000,000.
6.    Payment of Awards
Approved incentive awards shall be payable by the Company in cash to each
participant, or to the participant’s estate in the event of the participant’s
death, as soon as practicable (and in any event no later than 2-1/2 months after
the end of each Performance Period). No incentive award that is




--------------------------------------------------------------------------------

4


intended to qualify as Performance-Based Compensation may be paid under the
Incentive Plan until the Committee has certified in writing that the relevant
Performance Targets were achieved. If a participant is not an employee on the
last day of the Performance Period, the Committee shall have sole discretion to
determine what portion, if any, the participant shall be entitled to receive
with respect to any award for the Performance Period. The Committee shall have
the authority to adopt appropriate rules and regulations for the administration
of the Incentive Plan in such termination cases.
The Company and its subsidiaries retain the right to deduct from any incentive
awards paid under the Incentive Plan any Federal, state, local or foreign taxes
required by law to be withheld with respect to such payment.
7.    Other Terms and Conditions
Any award made under the Incentive Plan shall be subject to the discretion of
the Committee. No person shall have any legal claim to be granted an award under
the Incentive Plan and the Committee shall have no obligation to treat
participants uniformly. Except as may be otherwise required by law, incentive
awards under the Incentive Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary. Incentive awards granted under the Incentive Plan shall be payable
from the general assets of the Company or its subsidiary, and no participant
shall have any claim with respect to any specific assets of the Company or any
of its subsidiaries.
Nothing contained in the Incentive Plan shall give any participant the right to
continue in the employment of the Company or a subsidiary of the Company or
affect the right of the Company or its subsidiaries to terminate the employment
of a participant.
8.    Acceleration Event.
An “Acceleration Event” shall occur if:
(i)     a report on Schedule 13D shall be filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Act”), disclosing that any person (within the meaning of Section
13(d) of the Act), other than the Company or a subsidiary of the Company or any
employee benefit plan sponsored by the Company or a subsidiary of the Company,
is the beneficial owner directly or indirectly of twenty percent (20%) or more
of the outstanding Common Stock $1 par value, of the Company (the “Stock”);
(ii)     any person (within the meaning of Section 13(d) of the Act), other than
the Company or a subsidiary of the Company, or any employee benefit plan
sponsored by the Company or a subsidiary of the Company, shall purchase shares
pursuant to a tender offer or exchange offer to acquire any Stock (or securities
convertible into Stock) for cash, securities or any other consideration,
provided that after consummation of the offer, the person in question is the
beneficial owner (as such term is defined in Rule 13d-3 under the Act), directly
or indirectly, of twenty percent (20%) or more of the outstanding Stock
(calculated as provided in paragraph (d) of Rule 13d-3 under the Act in the case
of rights to acquire Stock);
(iii)     the consummation of (A) any consolidation, business combination or
merger involving the Company, other than a consolidation, business combination
or merger involving the Company in which holders of Stock immediately prior to
the consolidation, business combination or merger (x)




--------------------------------------------------------------------------------

5


hold fifty percent (50%) or more of the combined voting power of the Company (or
the corporation resulting from the merger or consolidation or the parent of such
corporation) after the merger and (y) have the same proportionate ownership of
common stock of the Company (or the corporation resulting from the merger or
consolidation or the parent of such corporation), relative to other holders of
Stock immediately prior to the merger, business combination or consolidation,
immediately after the merger as immediately before, or (B) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all the assets of the Company;
(iv)     there shall have been a change in a majority of the members of the
Board within a 12-month period unless the election or nomination for election by
the Company’s stockholders of each new director during such 12-month period was
approved by the vote of two-thirds of the directors then still in office who (x)
were directors at the beginning of such 12-month period or (y) whose nomination
for election or election as directors was recommended or approved by a majority
of the directors who were directors at the beginning of such 12-month period; or
(v)     any person (within the meaning of Section 13(d) of the Act) (other than
the Company or any subsidiary of the Company or any employee benefit plan (or
related trust) sponsored by the Company or a subsidiary of the Company) becomes
the beneficial owner (as such term is defined in Rule 13d-3 under the Act) of
twenty percent (20%) or more of the Stock.
Upon the occurrence of an Acceleration Event, the Performance Measures for each
Performance Period with respect to which incentive awards may be payable under
the Incentive Plan shall be deemed to be achieved at the greater of (i) the
Performance Target established for such Performance Measures or (ii) the
Company’s actual achievement of such Performance Measures in the year prior to
the year in which the Acceleration Event occurs. Payment of the incentive
awards, for the full year, will be made to each participant, in cash, within
five (5) business days following such Acceleration Event.
9.    Miscellaneous.
The Incentive Plan was approved by the shareholders of ITT Corporation on May 7,
2013. On May 16, 2016, the Company became the successor issuer to ITT
Corporation pursuant to Rule 12g-3(a) under the Securities Exchange Act of 1934,
as amended, and assumed, amended and restated the Incentive Plan as of such
date. The Incentive Plan shall remain in effect unless/until terminated by the
Board; provided, however, that if an Acceleration Event has occurred no
amendment or termination shall impair the rights of any participant with respect
to any prior award.
The Incentive Plan shall be construed and governed in accordance with the laws
of the State of New York.


